Citation Nr: 1042238	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1990 to July 1996 
and from June 2004 to May 2005.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In March 2009, the Board remanded the issues on appeal to the RO 
for additional evidentiary development.  


FINDING OF FACT

The Veteran was treated for low back and respiratory 
complaints during service, but the post-service evidence 
does not establish a current chronic low back or 
respiratory diagnosis.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a current low back disorder due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).

2.  The Veteran does not have a current respiratory disorder due 
to disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for benefits, 
VA has an enhanced duty to notify a claimant of the information 
and evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has been accomplished.  In particular, the 
VCAA duty to notify was satisfied by a letter sent to the Veteran 
in January 2005, which fully addressed what evidence was required 
to substantiate the claim and the respective duties of VA and a 
claimant in obtaining evidence.  An April 2006 letter advised the 
Veteran of the five Dingess elements, to specifically include 
that a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  Although a 
document fully meeting the VCAA's notice requirements was not 
provided to the Veteran before the April 2005 rating decision on 
appeal, the claims were further developed and then readjudicated 
most recently in a January 2010 Supplemental Statement of the 
Case (SSOC), which was issued after all required notice was 
provided.  Accordingly, the Board finds that any arguable lack of 
full preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ----, 
129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims on appeal.  First, the 
Veteran's service treatment record (STR) is on file, and the 
claims file contains all available records from the VA and non-VA 
sources the Veteran identified as having relevant records.  The 
Veteran has not identified (nor has his service representative), 
and the file does not otherwise indicate, that there are any 
additional pertinent records that should be obtained before the 
appeal is adjudicated by the Board.  

The Veteran did not undergo a VA examination in connection with 
his claims.  The Board remanded the issues in March 2009 to 
afford the Veteran a VA examination based on a determination that 
a VA examination were necessary under 38 U.S.C.A. § 5103A(d).  
The Veteran, upon remand, was scheduled for a VA examination in 
May 2009, but he failed to appear at the examination, and he has 
not offered any reason for his failure to report.  Thus, the 
Board finds that he lacked good cause for missing the 
examination.  See Turk v. Peake, 21 Vet. App. 565, 569 (2008) 
("When a veteran misses a scheduled VA examination, the Board 
must consider (1) whether the examination was necessary to 
establish entitlement to the benefit sought, and (2) whether the 
veteran lacked good cause to miss the scheduled examination.).

Although there is some indication that the Veteran changed his 
permanent address following the Board remand, the Board points 
out that it is a veteran's burden to keep VA apprised of his 
whereabouts, and there is no burden on VA to turn up heaven and 
earth to find him.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  
Moreover, there is a presumption of regularity that the Veteran 
received adequate notice of the examination.  See Kyhn v. 
Shinseki, 23 Vet. App. 335, 338-39 (2010).  Even without 
reference to the presumption of regularity, the record shows that 
the Veteran received actual notice of the examination.  According 
to a May 2009 Report of Contact (VA Form 119), the scheduling VA 
medical center contacted the Veteran, and he "confirmed" his 
appointment.  An April 2009 letter informed him of the 
consequences of failing to appear at the VA examination.  

In short, because the Veteran failed without good cause to report 
for the VA examination, the claims must be decided based on the 
evidence of record.  See 38 C.F.R. § 3.655(a), (b).

Finally, VA's duty to assist has been met to the extent the 
Veteran was advised of his entitlement to a hearing before the RO 
and before the Board in conjunction with the issues on appeal, 
but he has not requested such a hearing.  

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claims, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance with 
the March 2009 Board remand directives.  A remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to schedule the 
Veteran for a VA examination.  As indicated, this was 
accomplished in May 2009.  Although he failed to report to the 
examination, his failure to report for that examination, without 
good cause, does not negate VA's otherwise substantial compliance 
with the remand orders.  See Kyhn, 23 Vet. App. at 337.  
Accordingly, the Board finds that the Board's March 2009 remand 
directives have been substantially complied with and, therefore, 
no further remand is necessary.  See Stegall v. West, 11 Vet. 
App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

In conclusion, because all duties to notify and assist have been 
satisfied, the Board will proceed with consideration of the 
merits of the appeal.  


II.  Analysis

The Veteran is seeking service connection for a low back disorder 
and a respiratory disorder.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

In the present case, the Board previously remanded the matter (in 
March 2009) and after specifically determining that a VA 
examination was required under 38 U.S.C.A. § 5103A(d)(2) because 
there was insufficient evidence to make a decision.  Upon remand, 
as indicated, the Veteran was scheduled for an appropriate VA 
examination, but he failed to appear.  Accordingly, the claims 
must be decided based on the evidence of record.  See 38 C.F.R. 
§ 3.655.  As such, the Board finds that the weight of the 
evidence is against the Veteran's claims of service connection.  

The Veteran served two periods of active duty.  During the first 
period, from February 1990 to July 1996, the service treatment 
record (STR), shows extensive complaints and treatment for 
various respiratory complaints related to diagnoses of cold, flu, 
and upper respiratory infection (URI).  The Veteran also had 
treatment for complaints of low back pain, including in April 
1994, when he complained of symptoms after stepping into a pot 
hole.  In June 1995, he had complaints of reinjuring his back 
playing basketball.  Prior to his July 1996 discharge, he 
underwent a physical examination in May 1996.  At that time, he 
denied all respiratory complaints, and clinical evaluation was 
"normal."  He endorsed a history of recurrent back pain, but 
physical examination of the spine was "normal."  The assessment 
was back pain to exertion only; no radiculopathy.  He was advised 
on smoking.  

Following his first period of active service, the Veteran 
underwent a VA examination in August 1999.  He complained of 
continued "aching" back pain since a 1993 injury (while 
running).  The assessment was multiple-level degenerative disc 
disease of the lumbar spine.  The Board points out that this 
assessment is not supported by any X-rays or other testing, such 
as a magnetic resonance imaging scan (MRI).  

The Veteran also had Reserve service during this period.  The 
Reserve STR includes a treatment note from March 2000 showing 
that the Veteran complained of straining his back while running 
during physical training (PT).  A witness statement confirms that 
the Veteran grabbed his back and appeared to hurt his back during 
PT while running.  The Veteran was diagnosed with lumbosacral 
strain.  Likewise, during an August 2001 Reserve physical 
examination, the Veteran endorsed a history of recurrent back 
pain or back problem.  The assessment was occasional low back 
pain for greater than 10 years with no limitations.  The Reserve 
STR also shows that the Veteran sought treatment in May 2004 for 
symptoms of shortness of breath, productive cough, and 
congestion, diagnosed as acute bronchitis.  

By contrast, the Veteran underwent an intake evaluation at VA in 
June 2000, and he had no low back or respiratory complaints, and 
physical examination specifically showed no pain on palpation, no 
curvature, and no spasm.  

According to his DD 214, the Veteran entered his second period of 
active service in June 2004.  (The Board points out, however, 
that the DD 214 also shows that he had service in Iraq from March 
2003 to May 2004.)  On physical examination in June 2004, the 
Veteran endorsed a history of respiratory symptoms with 
medication for bronchitis.  The assessment was bronchitis, acute.  
Later in June 2004, he underwent a medical examination for 
complaints of chronic cough and difficulty breathing while 
deployed to Iraq, improved on Albuterol.  A medical opinion 
indicates "incurred in line of duty."  On follow-up, he was 
diagnosed with post-bronchitic hyperreactivity.  

During his second period of active service, he also underwent 
treatment at VA.  In August 2004, he underwent a pulmonary 
function test (PFT).  The assessment was mild restrictive 
ventilatory defect and elevated carboxyhemoglobin (carbon 
monoxide exposure).  At VA in August 2004 he was treated for 
symptoms of a viral URI.  In September 2004, it was noted that he 
had a cough most likely related to ACE.  

Prior to his May 2005 discharge, he underwent a physical 
examination in January 2005.  At that time, he endorsed a history 
of shortness of breath, wheezing, and having been prescribed an 
inhaler.  A respiratory disorder was not indicated on physical 
examination.  

With regard to his low back during his second period of active 
service, the Veteran endorsed a history of back pain on physical 
examination in June 2004.  The assessment was "hurt back on 
Active Duty."  A July 2004 consultation notes that he had a 
history of low back pain during active service, injured during 
PT, now with intermittent pain.  During his January 2005 physical 
examination, he again endorsed a history of recurrent back pain 
or back problem.  As with his respiratory complaints, however, an 
assessment was not provided.  

Since his May 2005 service separation, the record contains no 
medical evidence establishing a current chronic respiratory or 
low back disorder.  The Veteran wrote in support of his claim 
that he has a "back condition" and a "respiratory condition."  
Although his assertions are credible, the Board points out that 
the Veteran did not specifically identify a diagnosis related to 
his claimed back or respiratory "condition."  The diagnosis of 
a chronic respiratory and low back disorder is not a medical 
issue for which lay evidence is competent evidence.  Nor, as 
indicated has the Veteran identified a contemporaneous medical 
diagnosis or etiology opinion.  Accordingly, the Veteran's 
conclusory lay statements are not probative evidence of a current 
disability.  See Davidson, 581 F.3d at 1316; Jandreau , 492 F.3d 
at 1376-77.

In conclusion, the evidence shows that the Veteran had treatment 
during both periods of active service for respiratory and low 
back complaints.  The post-service evidence, however, does not 
establish that the Veteran is currently diagnosed with a chronic 
low back or respiratory disorder etiologically related to his 
symptoms during service.  The Veteran was scheduled for a VA 
examination to address this issue, but he failed to appear.  
Moreover, the Veteran reports that his low back and respiratory 
symptoms became manifested prior to his Persian Gulf service.  In 
this regard, the Board observes that VA has concluded that it 
would exceed the Secretary's statutory authority to compensate 
Veterans under 38 C.F.R. § 3.317 for aggravation of disabilities 
resulting from preexisting undiagnosed illnesses.  60 Fed. Reg. 
6660-02 (Feb. 3, 1995).

In any event, without evidence of a current disability, service 
connection is not warranted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007).  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a low back disorder is denied.  

Service connection for a respiratory disorder is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


